Title: Cash Accounts, December 1764
From: Washington, George
To: 

 

[December 1764]




Contra



Decr 11—
By Mrs Devenports Acct
£ 1. 4. 6


13—
By Club at Trebels 6/
0. 6. 0


14—
By Club at Ditto 7/6—By the new duty of Man 5/
0.12. 6



By Mrs [Christiana] Campbell—pd her in Cash £22.7.6 allowed pr Jos. Valentine 11.11.3
33.18.10



By Mr [James] Martin—Barber’s Acct
3. 0. 9


16—
By my quota of £480 voted by Compy of Adventurers in the Dismal Swamp
40. 0. 0



By my ⅓ of the purchase money of Jones’s Land & which I paid to Colo. Fieldg Lewis
33. 6. 8



By Servants 6/3. Club at Trebels 5/
0.11. 3


18—
By Exps. at Hubbards 24/6—Servts 3/6
1. 8. 0



By my Mother £15—By Exps. at Allan’s 2/6
15. 2. 6


19—
By Mr Richd Graham freight 4¼. Casks Wine fm Lisbn
3. 4. 0



By Exps. at Dumfries 20/. Ferriage &ca Colchr 8/9
1. 8. 9



By year’s Ferriage left wt. my Mother for Hume
0.10. 0


24—
By Fish 14/6—By Jno. Alton £10
10.14. 6



By Jno. Askew money lent
12. 0. 0



By James Cleveland for a horse
4. 0. 0


